Citation Nr: 1426744	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-43 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder prior to April 17, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for generalized anxiety disorder from April 17, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected generalized anxiety disorder.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971.

This matter came to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for generalized anxiety disorder and assigned an initial 10 percent rating, effective October 13, 2009.

In June 2010, the Veteran also claimed entitlement to a TDIU due to his service-connected psychiatric disability.  The RO adjudicated the claim in a September 2010 statement of the case and the Veteran filed a timely substantive appeal.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim has been added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2013, the Board remanded the psychiatric and TDIU claims to the RO via the Appeals Management Center (AMC) in Washington, DC for further development. 

In a May 2013 rating decision, the AMC increased the assigned rating for generalized anxiety disorder to 70 percent, effective April 17, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for generalized anxiety disorder remains in appellate status.


FINDINGS OF FACT

1.  Prior to April 17, 2013, the Veteran's generalized anxiety disorder was manifested objectively by generally dysphoric mood; mild and persistent anxiety; some irritability; intermittent poor eye contact; chronic, low-grade refractory depression unresponsive to several medications; intermittent but frequent thoughts of suicide without any intent or plan; and poor motivation.

2.  From April 17, 2013, the Veteran's generalized anxiety disorder has been manifested by constricted affect; anxious and depressed mood; psychomotor agitation; tearfulness; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.

3.  Service connection is in effect for generalized anxiety disorder, rated as 50 percent disabling prior to April 17, 2013 and as 70 percent disabling from April 17, 2013.

4.  Prior to April 17, 2013, the Veteran precluded from following a substantially gainful occupation as a result of his service-connected generalized anxiety disorder.  

4.  Effective April 17, 2013, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected generalized anxiety disorder that is consistent with his education and work experience in maintenance.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, prior to April 17, 2013, the criteria for an initial rating of 50 percent for generalized anxiety disorder are met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

2.  From April 17, 2013, the criteria for an initial rating in excess of 70 percent for generalized anxiety disorder are not met or more nearly approximated.   U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

3.  The criteria for a total disability rating due to service-connected disability have not been met for the period prior to April 17, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).

3.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for entitlement to a total disability rating due to service-connected generalized anxiety disorder have been met, effective April 17, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that since the issue of entitlement to an increased initial rating for generalized anxiety disorder is a downstream issue from that of service connection (for which a VCAA letter was duly sent in April 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

The April 2010 letter with regard to his claim of service connection for major depression/anxiety disorder notified the Veteran of what information and evidence is needed to substantiate his claim, and a June 2010 letter notified him of the information and evidence necessary to substantiate his claim for a TDIU.  The letters notified him of the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The letters also provided notice pertaining to the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case was last adjudicated in July 2013.

The Board finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AMC asked the Veteran to provide complete private treatment records dating since December 2008 from Dr. C. Hoffmeier and provided a VA Form 21-4142, Authorization and Consent to Release Information, to allow the AMC to obtain those treatment records on his behalf.  The Veteran did not provide the records himself or return the authorization form.  The AMC also obtained and associated with the Virtual VA claims file ongoing VA treatment records dating since June 2011.  Finally, the Veteran was afforded an additional VA mental disorders examination, which was responsive to the rating criteria used to evaluate the proper rating for his psychiatric disability and which provided medical opinion evidence regarding his claim for a TDIU.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the psychiatric disability on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's sole service-connected disability, generalized anxiety disorder, is rated as 10 percent disabling prior to April 17, 2013 and as 70 percent disabling from April 17, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  Because his claim for a TDIU is based on his service-connected psychiatric disability, the facts regarding both claims are described together.



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).     

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In support of his claim for a higher initial rating for anxiety disorder, the Veteran submitted partial private treatment records from his primary care physician, C. Hoffmeier, M.D., dated in August and December 2008, which were received with his substantive appeal in September 2010.  The Veteran asserted that he lost his job because of his bad nerves.  On examination in August 2008, he appeared anxious and hyperverbosed and in no acute distress.  The assessment was chronic anxiety and depression.  His Diazepam was continued and Paxil was added.  A December 9, 2008 treatment record indicates that the Veteran complained of increasing depression and anxiety, stating that the holidays were always difficult for him and that he lost his best friend in the last year, becoming more socially isolated as a result.  He stated that he hated his job, but was not actively looking for another.  He denied any crying spells, just feeling down and depressed.  He was encouraged to be more active in his church or find other friends and to find a therapist.  His Paxil dosage was increased.  A January 2009 note authored by a nurse on behalf of Dr. Hoffmeier indicated that the Veteran was seen on December 9, 2008 for a medical condition that warranted a couple days off from work on December 9 and 10. 

In correspondence received in July 2010, the Veteran's former employer from the fire and safety company indicated that the Veteran had worked full-time from February 2007 to December 11, 2008 performing service work and that his time lost due to disability during the 12 months preceding his last date of employment was "120."  The employer indicated that the Veteran was no longer working there due to "inability to report for work."

In February 2009, the Veteran presented to the Durham VA Medical Center (VAMC) to establish care, indicating that he had recently lost his job as a fire inspector and lost his health insurance.  He reported taking Paxil and Valium for depression and anxiety, but that he had not seen his mental health provider.  He stated that he enjoys hunting and walks four times per week.  A mental health consultation was placed for an evaluation.  A PTSD screen was negative.

During a March 2009 VA initial assessment with a primary care mental health nurse, the Veteran endorsed a past diagnosis of depression and current increased stress due to recent unemployment when terminated after requesting leave and due to the death of his best friend.  He reported receiving treatment for depression from his private primary care physician, Dr. Hoffmeier, prior to requesting VA care.  He described his depression and anxiety symptoms.  

He presented for a VA psychiatric assessment in March 2009.  He described an exacerbation of depression symptoms over the past year starting with the sudden death of his best friend from a heart attack in April 2008.  His primary care provider started him on Paroxetine (Paxil) in July and increased the dose in December 2008, also advising him to take some time off work.  The Veteran stated that his employer granted his leave request, but filled his position while he was away.  He denied any mental health hospitalizations or suicide attempts.  On mental status examination, he was casually dressed; had good eye contact; speech and psychomotor function were normal; affect was somewhat constricted; thought process was linear; thought content was focused on psychosocial stressors; he was alert and oriented; and insight and judgment were fair.  He described his mood as "terrible" and denied suicidal or homicidal ideation or any auditory or visual hallucinations.  The diagnosis was major depressive disorder, recurrent and anxiety disorder not otherwise specified (NOS) by history.  The assigned GAF score was 50 to 55.  Diazepam (Valium) was discontinued and he was started on Temazepam (Restoril).  He was also instructed to taper Paroxetine to 20 mg daily over seven days, and then start Venlafaxine (Effexor).

VA follow-up notes dated in March and April 2009 reflect the Veteran's report that he did not think Paxil was doing any good, but he could certainly tell a difference as he tapered because he had been feeling angry, jittery, unproductive, and unable to sleep.  He reported receiving Temazepam and was advised that it may take two to three weeks for side effects to subside and about a month to notice a therapeutic effect.  Subsequent VA treatment records dated to October 2009 reflect continued visits with the mental health nurse and a psychiatrist, who periodically adjusted his medications.  He stated that he would never harm himself due to his religious beliefs.  GAF scores ranged from 55 to 50.

The claim for service connection was received in October 2009.

In October 2009, the Veteran was transferred from the VA mental health nurse to a VA psychiatrist for supportive psychotherapy and medication management.  He reported modest efficacy from antidepressant medication trial of Bupropion and poor tolerance of Venlafaxine and Paroxetine.  He described some "low mood," re-experiencing symptoms related to Vietnam, and sleep that was "sometimes good and sometimes bad."  On examination, he was neatly dressed, pleasant, and cooperative; mood appeared euthymic; there was no evidence of psychosis; and he had some suicidal ideation, but denied intent or plan.     

During a December 2009 VA pharmacy visit, the Veteran stated that, in general, he was a nervous person, but also believed that his history of depression and anxiety had been worse over the past year due to losing his job.  He related that he had a lot of stress with trying to find work and due to losing his health insurance.  He reported taking Bupropion (Wellbutrin) for approximately six months and did not believe it was working.  

During a March 2010 VA psychiatry visit, the Veteran stated that he was "about the same" and that he still worried all the time.  On mental status examination, he was neatly dressed, pleasant, and cooperative; eye contact was poor; mood was mildly dysphoric; he had suicidal thoughts, but no intent or plan; and had no homicidal ideation, plan, or intent.  In May 2010, he stated that he was "all right."  On examination, he was neatly dressed; mood was euthymic; there was no evidence of psychosis; and no suicidal or homicidal ideation, plan, or intent.

The Veteran was afforded a VA psychiatric examination in May 2010.  He described mild and persistent anxiety problems since separation from military service without remission, including the following: difficulty relaxing when trying to fall asleep; always feeling a little uncomfortable and withdrawn in social situations; having a few close friends, but not a lot of acquaintances; some low-grade, chronic depression; some loss of energy and interest; and some irritability.  He denied psychosis, suicidal ideation, hospitalization, hallucinations or mania, or panic attacks.  Current medications included Wellbutrin, Valium, and Restoril.

The Veteran described his work history since military service to include work at a printing press, as a welder, doing maintenance at a telephone company and at a nursing home, and servicing fire alarms and fire extinguishers.  He stated that he was not fired from his jobs, but left due to layoffs or to move to a better job.  He reported current unemployment due to the economy.  He indicated that he had been married and divorced twice and remained close with both of his children and he was close with his siblings and mother.  He stated that he does his own cooking, cleaning, and yard work, reads, goes for walks, goes to church, hangs out with a few friends, and will go to a ball game and turkey hunting.

On mental status examination, he appeared neatly groomed and dressed and behaved normally, presenting with fairly good self-confidence; his attitude was pleasant, cooperative, and polite; his speech was spontaneous and logical, non-inhibited or vague, and was void of pressure, flight of ideas, or loosening of associations; he communicated well with good grammar and vocabulary; thought content was void of hallucinations, delusions, paranoia, or ideas of reference; there was no suicidal or homicidal ideation; there was no depressed affect or psychomotor retardation; anxiety and some irritability were evident, but he denied any panic attacks; impulse control and concentration were good; he was fully oriented to four spheres; recent and remote memory, fund of information, and judgment were good; insight was fair; and intelligence was average.  The diagnosis was generalized anxiety disorder and a GAF score of 60 was assigned.

Regarding social impairment, the examiner commented that the Veteran did have some anxiety.  However, although he was not very extroverted, he was able to do okay and could get along with people, including family and a few friends.  Regarding work impairment, the examiner commented that despite having some anxiety, for the most part the Veteran had been able to function fairly well at work.  He could get along with the public, co-workers, and supervisors; and he could learn new procedures and follow complex instructions.  The examiner concluded that the Veteran may need some treatment for chronic underlying low-grade anxiety, and believed his prognosis was good.

During subsequent supportive psychotherapy and medication management visits with his VA psychiatrist from July 2010 to June 2011, the Veteran described having "good days and bad days" with "depression and anxiety [that] still lingers;" ongoing difficulty with sleep impairment with some improvement with sleeping pills, although he did not like to take them; and some symptom improvement while caring for his granddaughter's dog.  In December 2010, he reported that he started working part-time flex hours doing maintenance at a nursing home, adding that he found it difficult to be there at structured times.  He indicated that he worked alone and did not like being around people because he could feel "explosive" if there was a disagreement.  He stated that his depression was like a switch and can turn on for no reason and "can last for days."  He related that he likes to de-stress by deer hunting on his land.  Medical records dated in January 2011 reflect that he was in a monogamous relationship with his girlfriend.  In March 2011, he reported that he lost his job in February 2011 after taking off time when he had kidney stones; he "sound[ed] a little discouraged about losing the job" and was "not sure if he could get employment."  He was noted to have a "dearth of gratifying activities."   

On mental status examinations, eye contact was intermittently poor; mood was intermittently mildly dysphoric, euthymic, and "chronically dysphoric" (December 2010); and he endorsed intermittent thoughts about suicide, but stated that he had not thought about how he would do it, and he denied any intent because he believed that "suicide is a sin" (see June 2011 psychiatry attending note).  He was consistently neatly dressed and cooperative, displayed no evidence of psychosis, and had no homicidal ideation.  In June 2011, he presented as angry, reporting that his teenage granddaughter was pregnant.

A July 2011 VA psychiatry note reflects the Veteran's report that he had gained ten pounds, was stressed and "almost broke," had poor motivation, and was worried about losing his house, although the mortgage had already been paid.  He stated that he had been walking 30 minutes daily and enjoyed cutting his grass.  He indicated that he thinks of killing himself because nothing was getting better, but he continued to deny having any plan or intention.

During an October 2011 psychiatry visit, he stated that he had "more bad days than good" and has to take Diazepam more often "to take the edge off" when he is feeling down and hopeless; he did not describe anxiety.  His mood continued to be dysphoric.  The plan included augmenting Bupropion with T3 for refractory depression.  An October 2011 VA pharmacy consultation note indicated that the Veteran had refractory depression, having failed three other antidepressants, and was approved for Liothyronine for augmentation of Bupropion (Wellbutrin).

In December 2011, the Veteran told his VA psychiatrist that he still was not sleeping well, but rarely took his Trazodone because he feels too drowsy when he awakes.  He stated that he wakes up when he hears guns shooting because it was hunting season.  He reported feeling "depressed at times and sometimes think[ing] that he'd be better off dead" but denied plans for suicide.  He stated that he enjoyed watching wildlife and that his great grandchild was due in five weeks.  He appeared pleasant, but dysthymic on mental status examination.

In March 2012, the Veteran reported that the Trazodone was causing "crazy dreams" and he did not wake up rested.  He did not believe the trial of T3 or Liothyronine did anything.  On examination, he appeared "dysthymic as usual."  During his June 2012 psychiatry visit, the Veteran stated that he was not taking any sleeping medications, was sleeping three or four hours per night, but did not usually feel tired during the day.  He reported that "some days he feels depression or anxiety coming on [that] can last up to a few days" and is more likely to occur on cloudy days.  He stated that the Diazepam "takes the edge off."  He stated that his grandson had a rare eye defect and he was "relieving the sadness from 38 years ago" when his son also had a rare eye syndrome.  On mental status examination, he appeared relatively euthymic and stated that "everyone thinks about suicide," but he denied any intent or plan.

During February 2013 VA psychiatry treatment, the Veteran stated that he believed he would be homeless in a year due to no income and that he had not gotten any word from VA.  He reported that he still does not have any fun and did not even go hunting this year.  He described worrying too much about things in the past, his current finances, and family health problems.  On mental status examination, he had deficient eye contact, was mildly dysphoric, and had no suicidal or homicidal ideation.

The Veteran was afforded another VA mental disorders examination in April 2013.  He described a chronic history of anxiety and depression, which the examiner noted was consistent with her review of the claims file.  The Veteran stated that in general he needs to be by himself with nobody around and described his mood as labile with his children complaining that sometimes he just blurts out like he is angry and appears to be alright five minutes later.  He believed that his symptoms peaked regarding severity, frequency, and impairment in the late 1980s when he first sought treatment.  

Among current psychiatric symptoms, he reported chronic and serious sleep disruption; social isolation; generalized worry and anxiety and difficulty controlling his worry or anxiety such that it interferes with his ability to concentrate, complete tasks, or sleep and such that it causes distressing daytime ruminative thought patterns and distressing vague dreams.  He indicated that decreased concentration due to intrusive memories and depressive rumination was a primary reason for losing his job as a fire inspector because he would have difficulty concentrating and become fearful that he would injure himself.  He described feeling depressed and having anhedonia, no longer having interest in watching wildlife; guilt; withdrawal; anger/irritability; verbal aggression; decreased appetite; low self-esteem; loss of libido; poor energy; and psychomotor slowing.  He endorsed passive suicidal thoughts, but denied any intent or plan because "suicide is a sin."  He denied any auditory, visual, or tactile hallucinations, delusions, or expansive mood.

Based on her review of the claims file, the examiner also conducted a PTSD examination.  The examiner concluded that in addition to generalized anxiety disorder and recurrent, moderate major depressive disorder, the Veteran had PTSD as a result of various stressful events encountered during his service aboard the USS Kitty Hawk while operating in Vietnam that involved fear of hostile military/terrorist activity and caused him to fear for his life and safety.  The examiner explained that the three diagnoses were mutually aggravating and it was not possible to differentiate what symptoms were attributable to each diagnosis.  She also explained that the Veteran's depressive disorder was secondary to his anxiety disorder and his PTSD.  

At present, the Veteran described ongoing, vivid, intrusive memories and fears related to service experiences; nightmares of Vietnam experiences two to three times per week; avoidant behaviors; hyperarousal, particularly due to loud noises; emotional numbing and detachment; maladaptive responses to stress such as verbally "snapping" or walking away; being on guard all the time; and increasing social isolation.  

Objective mental status examination findings included the following: respectful and cooperative, establishing and maintaining rapport, answering questions openly without hesitation, and maintaining appropriate eye contact; anxious and depressed mood; constricted affect; psychomotor agitation displayed as restlessness, difficulty sitting still, and wringing his hands; tearful when discussing past stressors identified as the death of his best friend four years earlier; alert with full orientation; no obvious signs of cognitive impairment or neglect of hygiene; casual, appropriate dress; clear, but soft speech; and intact judgment and insight.  He acknowledged a history of recurrent passive thoughts of suicide, but denied any current or past plan or intent to arm himself.  

Psychological tests were administered.  The examiner summarized that it did not appear that the Veteran attempted to present in an overly negative or pathological manner.  The examiner reported that the test results suggested significant elevations regarding anxiety, depression, suspiciousness, hostility, and hypervigilance; "severe" current depressive symptoms; "moderate to severe" range of anxiety symptoms; and responses consistent with a diagnosis of PTSD.

Another section of the examination report contained a list of symptoms with instructions to "check all symptoms that apply to the Veteran's diagnoses."  The examiner checked the following symptoms: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.

Following a review of the claims file and examination of the Veteran, the examiner assigned a GAF score of 48 and commented that the combined symptoms from the Veteran's psychiatric disorders were severe and caused serious impairment in social and occupational functioning.  Among seven choices to describe the level of the Veteran's occupational and social impairment due to psychiatric disability, the examiner concluded that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

In a June 2013 addendum opinion, the VA examiner reiterated that the Veteran's diagnoses were mutually aggravating and the combined symptoms were severe and caused serious impairment in social and occupational functioning.  He was socially isolated with extremely limited social support and had difficulty building relationships with others as a result of symptoms of suspiciousness, anxiety in public situations, withdrawal from others with increased stress, irritability, and mood lability/emotional reactivity.  She explained that these symptoms would be expected to cause serious impairment in work and social functioning.

The examiner observed that the Veteran's last employment was in December 2008 and there was a history of difficulty holding stable employment.  She indicated that occupational function was impaired by difficulty managing symptoms of generalized anxiety disorder (i.e., worry, rumination, concentration problems, avoidance withdrawal), acute anxiety/panic symptoms that present when "stressed," hypervigilance, depressed mood and associated impaired motivation and anhedonia.  The examiner elaborated that impaired concentration and sleep disruption cause daytime fatigue and disruption in concentration, which had resulted in missed days from work in the past and would be expected to cause serious impairment in work functioning if he were actively employed.  The examiner referred to the Veteran's history of taking two separate 12-week periods of short-term disability leave, which he took years before his job as a fire inspector and before filing his claim for service connection, as a result of uncontrolled psychological symptoms associated with his generalized anxiety disorder and depression symptoms.  The examiner believed that the Veteran's symptoms had not improved since military service despite ongoing psychiatric treatment.      

During a VA nurse intake interview in June 2013 prior to his psychiatry appointment, the Veteran reported that his medications were working "somewhat," but he had been feeling depressed and having sleeping problems.  He denied suicidal or homicidal ideation and his mood was calm and pleasant.  He disclosed that his sister visits him and he had good neighbors.  During the psychiatry visit, he stated that he had continued on Bupropion and remained depressed, characterizing it as "severe."  He reported that his depression "comes and goes" and "gets worse with stress" and was associated with physical aches and pains.  He reported watching wildlife to ease his depression.  He endorsed continued sleep difficulty.  

On mental status examination, his mood was dysthymic; speech had normal rate, tone, and volume; through process was logical without looseness of associations; there were no delusions; he was alert and fully oriented and had an adequate fund of knowledge; and he denied any suicidal or homicidal ideation, plan, or intent.  The psychiatrist summarized that the Veteran appeared to be "at his dysthymic baseline" and "actually seem[ed] to be experiencing more pleasure now, enjoying nature."  During suicide risk screening, the Veteran indicated that he had had "a lot" of thoughts of taking his life, but he denied any plan or any suicide attempt.  An identified risk factor was that he was unmarried and lived alone, and his finances were identified as a current psychosocial stressor.  Protective factors included positive future plans, reality testing ability, positive coping skills, positive problem-solving skills, and his grandchild.  The psychiatrist concluded that the Veteran had a low risk potential for suicidal behavior.

In correspondence received from the Veteran in June 2013, he asserted that medical evidence from his treating psychiatrist showed that his PTSD had been serious since at least January 2009 and that a 70 percent rating was warranted for PTSD since September 2009.

With resolution of reasonable doubt in the Veteran's favor, the Board concludes that an initial rating of 50 percent, but no higher, is warranted for generalized anxiety disorder prior to April 17, 2013.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Prior to April 17, 2013, the Veteran's generalized anxiety disorder, major depressive disorder, and apparent PTSD have been manifested objectively by generally dysphoric mood; mild and persistent anxiety; some irritability; intermittent poor eye contact; chronic, low-grade refractory depression unresponsive to several medications; intermittent but frequent thoughts of suicide without any intent or plan; and poor motivation.  

The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Based on the severity, frequency, and duration of the Veteran's symptoms, the Board finds that his psychiatric disability more nearly approximates the criteria for a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity.  Here, some of his symptoms have occurred intermittently, such as poor eye contact, poor motivation, and irritability.  Other symptoms have occurred more frequently or with greater regularity, such as dysphoric mood and low-grade depression, anxiety, and suicidal ideation without intent or plan.  Similarly, these more frequent symptoms also appear to occur longer or for a greater duration.  For example, he has described always feeling a little uncomfortable and withdrawn in social situations, contributing to his social isolation and reduced reliability in employment settings.  

While the Veteran has not had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks, including any that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired thinking; the symptoms that he has had appear to be of a similar severity, frequency, and duration as those contemplated for a 50 percent rating.  Again, the medical evidence of record documents disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships.  However, at the same time, the Veteran's judgment and abstract thinking remained intact, he established a relationship with a girlfriend, and he maintained relationships with some family members.    

The Board finds that a higher, 70 percent rating is not warranted prior to April 17, 2013 because the Veteran's symptoms have not been of such severity, frequency, and duration to result in occupational and social impairment with deficiencies in most areas.  For example, the Veteran's generally dysphoric mood; chronic low-grade refractive depression; and intermittent, but frequent suicidal ideation without intent or plan have not been so severe to affect his ability to function independently, appropriately, or effectively.  In this regard, the evidence reflects that the Veteran, who lives alone, has maintained his personal hygiene; fed himself; taken care of his house, lawn, routine activities, and a family member's dog; has hunted and watched wildlife to cope when feeling depressed; remained fully oriented; communicated appropriately; and he has not been unable to establish and maintain effective relationships.  Therefore, the Board finds that an initial 50 percent rating, but no higher, is warranted for the Veteran's psychiatric disability prior to April 17, 2013.  

For the time period from April 17, 2013, the Board finds that the Veteran's generalized anxiety disorder and associated psychiatric disorders are manifested by constricted affect; anxious and depressed mood; psychomotor agitation displayed as restlessness, difficulty sitting still, and hand-wringing; tearfulness; distressing ruminative thought patterns; mild memory loss; and near-continuous panic or depression affecting the ability to function independently.  His psychiatric disability is manifested subjectively by sleep disturbance with nightmares three times per week, loss of interest, depression, avoidance, hyperarousal, and verbal "snapping" or walking away.  

The Board notes that some of the symptoms identified from the checklist of symptoms, which were used to support the assigned 70 percent disability rating, appear to be inconsistent with the examiner's reported findings on mental status examination, which she reported in her own words rather than in check-list format.  For example, while the examiner checked the box for "circumstantial, circumlocutory, or stereotyped speech," she described the Veteran's communication as respectful and cooperative, establishing and maintaining rapport, answering questions openly without hesitation, using clear, but soft speech, and maintaining appropriate eye contact.  Moreover, speech impairment was not previously or subsequently reported by the Veteran's regular treating psychiatrist.  The April 2013 VA examiner also checked the box for "mild memory loss, such as forgetting names, directions, or recent events."  However, the examiner the examiner specifically found on mental status examination that the Veteran had no obvious signs of cognitive impairment.  Finally, the VA examiner, who diagnosed "moderate" major depressive disorder, checked the box for "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively."  However, the examiner did not provide examples of the Veteran being unable to function independently, and the Veteran had previously denied having panic attacks, much less any continuous panic.     

The Board also observes that the April 2013 VA examiner described the Veteran's "difficulty" establishing and maintaining effective relationships due to symptoms of suspiciousness, anxiety in public situations, withdrawal from others with increased stress, irritability and mood lability/emotional reactivity.  The examiner expected these symptoms to cause serious impairment in work and social functioning.  However, the April 2013 VA examiner did not conclude that the Veteran was unable to establish and maintain effective relationships.  Moreover, the June 2013 treatment records from the Veteran's VA psychiatrist reflect that the Veteran continued to be able to establish and maintain relationships as evidenced by his report that his sister visits him and he has good neighbors.

In summary, the Board concludes that the record raises some doubt as to whether a 70 percent disability rating is warranted, effective April 17, 2013, but the Board will not disturb the assigned rating and instead resolves any reasonable doubt in the Veteran's favor regarding the symptoms attributed to his psychiatric disability and the 70 percent rating assigned by the AMC.  

However, the Board finds that a 100 percent rating is not warranted for the Veteran's generalized anxiety disorder and associated psychiatric disorders at any time during the appeal.  Neither the April 2013 VA examiner nor the Veteran's treating psychiatrist found the Veteran's psychiatric disability to cause total occupational and social impairment due to his symptoms.  In fact, at no time has the Veteran's psychiatric disability manifested by such severe symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  In addition, the medical evidence does not reflect other psychiatric symptoms of similar severity, frequency, and duration.  The Veteran has had some intermittently frequent thoughts of suicide.  However, he has consistently stated that his religious beliefs prevent him from harming himself and he has consistently denied any plan, intent, or previous suicide attempt.

The Board also has considered whether the Veteran's generalized anxiety disorder and associated psychiatric disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's psychiatric disability levels and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence prior to and from April 17, 2013.  As a result, referral for consideration of an extraschedular rating is not warranted.  In summary, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations for generalized anxiety disorder and associated psychiatric disorders are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings than those granted and assigned for generalized anxiety disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

The Veteran contends that his service-connected psychiatric disability renders him unemployable.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Service connection is presently in effect only for the Veteran's psychiatric disability, which the Board has found to more nearly approximate the criteria for a 50 percent rating prior to April 17, 2013 and which is rated as 70 percent disabling from April 17, 2013.  

The Veteran does not meet the threshold criteria for a TDIU prior to April 17, 2013.  As discussed earlier, his symptoms were not of such severity, frequency, and duration to result in occupational and social impairment with deficiencies in most areas.  For example, the Veteran's generally dysphoric mood; chronic low-grade refractive depression; and intermittent, but frequent suicidal ideation without intent or plan have not been so severe to affect his ability to function independently, appropriately, or effectively.  In this regard, the evidence reflects that the Veteran, who lives alone, has maintained his personal hygiene; fed himself; taken care of his house, lawn, routine activities, and a family member's dog; has hunted and watched wildlife to cope when feeling depressed; remained fully oriented; communicated appropriately; and he has not been unable to establish and maintain effective relationships.  Therefore, the Board finds that a TDIU is not warranted for the period prior to April 17, 2013.  

The Veteran meets the threshold criteria for a TDIU from April 17, 2013.  Following a full and thorough review of the evidence of record, the Board resolves reasonable doubt in the Veteran's favor and concludes that a TDIU is warranted due to service-connected generalized anxiety disorder, effective April 17, 2013.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In his June 2010 application for TDIU benefits, the Veteran indicated that he had worked full-time as a technician for a fire and safety company from February 2007 to December 2008 and lost three months of work due to illness, and before that he worked full-time as a maintenance technician from January 2004 to February 2007.  He indicated that he left his last job due to his disability, but he was not receiving disability retirement or worker's compensation benefits.  He has reported that he quit school after eleventh grade to join the Navy.

As noted above, the Veteran was afforded a VA mental disorders examination in April 2013 to obtain medical evidence regarding the current severity of his generalized anxiety disorder and to obtain medical opinion evidence regarding the effects of his psychiatric disability on his occupational functioning.  Following a review of the claims file, psychological testing, and examination of the Veteran, the examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.  Supporting her conclusion, the examiner cited difficulties that the Veteran had with social isolation, suspiciousness, anxiety in public situations, withdrawal from others with increased stress, irritability and mood lability/emotional reactivity, and impaired concentration.  She believed that the Veteran's psychiatric disability would result in serious impairment in work functioning.  Based on these medical findings and the 70 percent rating, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected generalized anxiety disorder, effective April 17, 2013.


ORDER

Entitlement to an initial disability rating of 50 percent for generalized anxiety disorder is allowed for the time period prior to April 17, 2013, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 70 percent for generalized anxiety disorder for the time period from April 17, 2013, is denied.

Entitlement to a TDIU for the period prior to April 17, 2013 is denied.

Entitlement to a TDIU is granted, effective April 17, 2013.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


